Citation Nr: 1216822	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for carotid artery stenosis and hypoplastic left vertebral artery.

3.  Entitlement to an evaluation in excess of 30 percent for atherosclerotic cardiovascular disease, to include restoration of a 60 percent evaluation.

4.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to April 1974.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran withdrew his request for a Travel Board hearing in February 2011.  Therefore, the Board may proceed with consideration of the claim without scheduling a hearing.  See 38 C.F.R. § 20.702(e) (A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The issues of entitlement to an evaluation in excess of 10 percent for carotid artery stenosis and hypoplastic left vertebral artery, an evaluation in excess of 30 percent for atherosclerotic cardiovascular disease, to include restoration of a 60 percent evaluation, and TDIU are addressed in the REMAND that follows the ORDER section of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  




FINDING OF FACT

Diabetes mellitus type II requires medication and a restricted diet, but no regulation of activities.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess of 20 percent for diabetes mellitus are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a June 2007 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained all relevant outstanding medical treatment records identified by the Veteran.  These records have been associated with the claims files.  VA further afforded the Veteran an appropriate VA medical examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Entitlement to an Increased Evaluation

The Veteran seeks an increased evaluation for diabetes mellitus, currently evaluated at the 20 percent disability level.  The Veteran argues that he meets the schedular criteria for the next higher evaluation.  At an April 1009 hearing before a DRO, the Veteran testified that his diabetes mellitus was uncontrolled; and that he treats with oral medication and insulin injections.  In other statements, the Veteran reported that he restricted his activities due to diabetes mellitus.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1 (2011).

Diabetes mellitus is evaluated under Diagnostic Code 7913, which provides a 20 percent rating for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."'  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Based on the evidence presented, the Board finds that an evaluation in excess of the currently assigned 20 percent for diabetes mellitus is not warranted.  In this regard, the Board notes that to warrant a higher evaluation the evidence must show diabetes mellitus type II requiring insulin, a restricted diet and regulation of activities.  To warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the 40 percent criteria are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

Here, at most, the more persuasive evidence of record shows that the Veteran's diabetes mellitus requires medication and a restricted diet.  The medical record is devoid of any showing of a requirement of regulation of activities by his medical providers.  VA treatment records show that the Veteran is followed for diabetes mellitus type II.  They further show that the Veteran was prescribed medication and advised to regulate his diet for control of his condition.  It was noted in February 2009 that diabetes mellitus was uncontrolled.  The Veteran admitted to drinking excessive amounts of fruit juice.  It was noted in December 2009 that the Veteran's diabetes mellitus was not in goal range, and uncontrolled.  The Veteran admitted that he was noncompliant with diet.  Additionally, these records show that, in January 2010, the Veteran was directed to start a daily walking program and advised on his dietary choices.  It was noted that the Veteran had purchased a stationary bike as part of his exercise program, but had not yet started.  Essentially, the treatment records reflect that the Veteran was encouraged to engage in physical activity as tolerated.

Report of VA examination dated in June 2007 reflects that the Veteran denied any restriction of activities by his primary care provider.  Report of VA examination dated in January 2009 reflects that the Veteran has diabetes mellitus treated with both insulin and oral medications (insulin more than once daily).  The Veteran reported that he followed a restricted diet and that had not been restricted in his ability to perform strenuous activities.  He denied symptoms of visual disorder, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, and genitourinary disorders.  Although the Veteran reported episodes of hypoglycemia, treated with orange juice or candy, he denied ketoacidosis reactions.  Report of VA examination dated in May 2010 reflects the same, except that the Veteran reported having erectile dysfunction since the 1990s and that he rides a stationary bike at least 5 to 10 minutes daily.  He denied visits to his primary care provider for ketoacidosis or hypoglycemic reactions.  He denied tingling or numbness of the hands and feet.

The Veteran argues that his activities are in fact restricted.  He reports that he has been medically instructed on regulation of activities.  However, there is no documented medical restriction on his activities and, moreover, the Veteran's report is inconsistent with the documented medical record showing that the Veteran may engage in activities as tolerated and advising activity to include walking.  Therefore, the Board finds that the Veteran's argument is not persuasive, and without probative value.

The Board acknowledges that the Veteran is competent to report worsening symptoms.  The Veteran reports that his medications have been increased due to uncontrolled diabetes mellitus.  However, an increase in prescribed medications does not indicate that he is required to regulate his activities.  Moreover, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence shows that the Veteran is not required to regulate his due to diabetes mellitus.  Therefore, his disability does not warrant an evaluation in excess of 20 percent under the schedular criteria.  

The Board has considered whether a staged rating is warranted, but finds that the Veteran's diabetes mellitus has remained essentially the same during the appeal period and at no time met the criteria for a higher evaluation.  As such, a uniform rating is warranted and there is no basis for a staged rating.  See Hart, supra.

Accordingly, the claim must be denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran seeks an evaluation in excess of 30 percent for atherosclerotic cardiovascular disease, to include restoration of a 60 percent, and an evaluation in excess of 10 percent for carotid artery stenosis and hypoplastic left vertebral artery.  A review of the record shows that the Veteran has not been provided with VCAA notice on these issues.  The VCAA laws and the implementing regulation require that VA notify the claimant and his representative of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claims.

In regards to atherosclerotic cardiovascular disease, the RO undertook action to reduce the Veteran's disability evaluation for atherosclerotic cardiovascular disease following the results of a June 2007 examination.  The RO provided the Veteran a letter dated in August 2007 notifying him of a proposed rating reduction.  The RO provided the Veteran a letter dated in October 2007 notifying him of the implemented rating reduction.  Thereafter, in January 2008, the Veteran submitted a notice of disagreement with the reduction and argued that he was entitled to an increased disability evaluation for atherosclerotic cardiovascular disease.  In April 2009, the RO issued a Statement of the Case (SOC).  At no time prior to or after issuance of the SOC did the RO provide the Veteran with the required VCAA notice.  The Board notes that the Veteran is entitled to appropriate VCAA notice on the matter of increase as well as restoration of the 60 percent evaluation.

In regards to carotid artery stenosis and hypoplastic left vertebral artery, the record shows that the RO confirmed and continued a 10 percent disability evaluation in an August 2007 rating decision following the Veteran's June 2007 VA examination.  Thereafter, the Veteran filed a notice of disagreement with that decision and a substantive appeal.  In April 2009, the RO issued a Statement of the Case (SOC).  At no time prior to or after issuance of the SOC did the RO provide the Veteran with the required VCAA notice.

Therefore, to ensure that VA has satisfied its due process obligations, remand is required.

As to the claim for a TDIU, the Board must defer consideration as it is inextricably intertwined with the claims for increase and restoration.  Thus, the issue of TDIU is deferred pending the resolution of the issues noted above.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with notice of the information and evidence necessary to substantiate his claims for increase, to include restoration of benefits, and inform them of the respective duties of the Veteran and VA in obtaining evidence.

2.  Then, the RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


